UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 4, 2010 INOVA TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) NEVADA 000-27397 98-0204280 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2300 W. Sahara Ave. Suite 800 Las Vegas, NV89102 (Address of principal executive offices)(Zip Code) 800-757-9808 (Registrant's Telephone Number, Including Area Code) Inova achieves record Revenue and EBITDA for Quarter ending July 2010 Santa Monica, CA October 25, 2010. Inova Technology (“INVA”) has released its 10Q for the quarter ending July 2010. EBITDA for the quarter ending July 31, 2010 was $770,231. Net revenues increased from $4,934,674 in the three-month period ending July 31, 2009 to $7,868,228 for the three-month period ending July 31, 2010. Inova’s network solutions business, Desert Communications, has successfully installed several projects in Texas schools during the quarter while continuing to building its backlog. Inova’s RFID business, Trakkers, provided lead retrieval and scanning solutions to several trade shows during the quarter as well as booking new events. “We are very excited about the fact that we achieved record revenue and EBITDA for the July 2010 quarter in this challenging business environment. The management and employees of our two main subsidiaries have been successfully executing our expansion plans”, said CEO, Mr. Adam Radly. Following end of year results Inova announced a stock dividend. The record date for the stock dividend is October 30, 2010. Item 8.01 Other events Inova Technology announces record earnings and stock dividend Item 9.01 Financial Statements and Exhibits (b) Exhibits*. Exhibit No. Item Press Release *Pursuant to Item 601(b)(2) of Regulation S-K, certain of the exhibits and schedules may have been omitted.If so, such exhibits and schedules will be provided to the Securities and Exchange Commission upon request. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Inova Technology, Inc. Date: November 4, 2010 By: /s/ Adam Radly Adam Radly Chairman & Chief Executive Officer -3-
